Citation Nr: 0818755	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
FL, which denied service connection for bilateral hearing 
loss.  In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is present in the record.  The 
veteran submitted additional evidence to the Board at the 
time of the hearing, and waived his right to RO review of 
this evidence.   


FINDINGS OF FACT

The competent medical evidence shows the veteran does not 
have a present bilateral hearing loss disability.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, directly or presumptively.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.385 (2007).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim for bilateral hearing 
loss by letter dated in March 2005.  The RO provided the 
appellant with the notice of the criteria for assigning 
disability ratings and effective dates in March 2006.  While 
the second notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was not 
subsequently readjudicated by the RO; but the veteran waived 
RO jurisdiction of newly submitted evidence.  This shows the 
veteran was aware of his right to submit additional evidence 
in support of his claim.  No fundamental unfairness is shown 
as a result of this untimely notification.    

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
any hearing loss disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The claimant contends that his bilateral hearing loss is 
related to his service.  He asserts that the Board must 
consider that his hearing in normal settings, including 
employment settings, is significantly impaired, and the VA 
erroneously based its decision solely on testing performed 
"in the pristine environment of a[n] audiology examination 
booth."  Similarly, he asserts that the VA did not answer 
his argument that his greatest difficulty is his inability to 
hear speech when there is background or crowd noise.  He 
submitted statements from his wife in March 2005 and December 
2007 noting that she had observed the veteran's hearing loss 
for the past 40 years.         

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in service 
38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service personnel records show the veteran was exposed to 
acoustic trauma in service.  His DD-Form 214 notes his 
military occupational specialty was Infantry Indirect Fire 
Crewman, and that he earned, in pertinent part, the Combat 
Infantryman Badge and Bronze Star Medal.  The hearing 
testimony also indicates that his primary duties included 
mortar crew member and forward observer in combat operations 
in Vietnam.  He testified that he was exposed to multiple 
types of artillery, including 16-inch rounds periodically.  
Additionally, the service medical records show a November 
1966 diagnosis of very high frequency hearing loss in the 
right ear secondary to acoustic trauma, specifically mortar 
firing.  An audiogram was not performed at discharge from 
service.      

Present medical records show, however, that the veteran does 
not have a hearing loss disability for VA purposes.  For VA 
purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500; 1,000; 2,000; 3,000; or 4,000 (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500; 1,000; 2,000; 3,000; 
or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

On the authorized VA audiological evaluation in July 2005, 
pure tone thresholds, in decibels were as follows: 

HERTZ

500 
1000
2000
3000
4000
Right Ear 
15
20
10
10
30
Left Ear
25
15
10
10
15

Moreover, Maryland CNC speech recognition scores were at 94 
percent in the right ear and 96 percent in the left ear.  The 
results of this 2005 evaluation are not contradicted by the 
puretone threshold findings and speech discrimination scores 
on the private medical testing present in January 2005 and 
November 2007.  Accordingly, the veteran does not meet the VA 
standards for a present disability of bilateral hearing loss.  

The claimant relies on audiology reports prepared by private 
audiologists.  These reports concluded the claimant does 
suffer from high frequency sensorineural hearing loss.  
However, the July 2005 VA audiological examination clearly 
indicates the claimant does not meet the threshold in either 
ear for hearing loss pursuant to VA standards, and, as noted, 
the puretone threshold findings and speech discrimination 
scores on the private reports do not contradict this 
conclusion.     

Although the record shows evidence of hearing loss in service 
from acoustic trauma, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran contends that his functional impairment 
should be considered in determining his disability.  However, 
38 C.F.R. § 3.385 clearly defines hearing loss disability for 
VA purposes, and the Board is bound by that regulatory 
definition.

Although the veteran has argued, and his wife has supported 
in written statements, that he has bilateral hearing loss 
related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows the veteran does 
not have a current bilateral hearing loss disability.  The 
preponderance of the evidence demonstrates that the claimant 
does not suffer from a bilateral hearing loss disability as 
defined for VA compensation purposes.  Gilbert v. Derwinski, 
1 Vet. App. At 57-58.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


